                     Case 18-12808-KG           Doc 32      Filed 12/17/18         Page 1 of 4



                           IN THE UNITED STATES BANKRUPTCY COURT

                                  FOR THE DISTRICT OF DELAWARE

                                                                  )
    In re:                                                        )   Chapter 11
                                                                  )
    WHITE EAGLE ASSET PORTFOLIO, LP, et al.,1                     )   Case No. 18-12808 (KG)
                                                                  )
                                                                  )   (Joint Administration Requested)
                                     Debtors.                     )

       AMENDED2 NOTICE OF AGENDA FOR HEARING ON FIRST DAY MOTIONS
    SCHEDULED FOR DECEMBER 17, 2018 AT 12:30 P.M. BEFORE THE HONORABLE
       KEVIN GROSS AT THE UNITED STATES BANKRUPTCY COURT FOR THE
      DISTRICT OF DELAWARE, LOCATED AT 824 MARKET STREET, 6TH FLOOR,
              COURTROOM NO. 3, WILMINGTON, DELAWARE 198013

             This agenda sets forth items in the order they appear in the first day motions binders
                        delivered to the Court. The status of each is set forth below.

      1. Voluntary Chapter 11 Petitions:

                    A.       White Eagle General Partner, LLC

                    B.       Lamington Road Designated Activity Company

                    C.       White Eagle Asset Portfolio, LP

      2. Declaration of Miriam Martinez in Support of First Day Motions [Docket No. 3, filed
         12/13/18].

             Responses Received:

             (a) Preliminary Response of CLMG Corp. and LNV Corporation to Debtors’ First
                 Day Motions and to Declaration of Miriam Martinez in Support of First Day
                 Motions [Filed: 12/17/18] (Docket No. 23).




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number include: White Eagle Asset Portfolio, LP (0691); White Eagle General Partner, LLC (8312); and
Lamington Road Designated Activity Company (7738). The location of the Debtors’ service address in these
chapter 11 cases is 5355 Town Center Road, Suite 701, Boca Raton, FL 33486.
2
  Amended items appear in bold.
3
   Any party who wishes to attend telephonically is required to make arrangements through CourtCall by telephone
(866-582-6878) or by facsimile (866-533-2946), no later than thirty minutes prior to the hearing.


DOCS_DE:222162.3 93856/001
                  Case 18-12808-KG          Doc 32       Filed 12/17/18   Page 2 of 4



          (b) Declaration of Andrew Zatz in Support of the Preliminary Response of CLMG
              Corp. and LNV Corporation to Debtors’ First Day Motions and to Declaration
              of Miriam Martinez in Support of First Day Motions [Filed: 12/17/18] (Docket
              No. 24).

Status:          The Declaration will be relied upon as evidentiary support for the first day matters
                 listed below.

                             First Day Administrative Motions and Application

    3. Motion of Debtors for Entry of an Order (I) Directing Joint Administration of Chapter 11
       Cases and (II) Granting Related Relief [Docket No. 2, filed 12/13/18].

          Responses Received:

          (a) Preliminary Response of CLMG Corp. and LNV Corporation to Debtors’ First
              Day Motions and to Declaration of Miriam Martinez in Support of First Day
              Motions [Filed: 12/17/18] (Docket No. 23).

          (b) Declaration of Andrew Zatz in Support of the Preliminary Response of CLMG
              Corp. and LNV Corporation to Debtors’ First Day Motions and to Declaration
              of Miriam Martinez in Support of First Day Motions [Filed: 12/17/18] (Docket
              No. 24).

Status:          This matter is going forward.

    4. Motion of Debtors for Entry of Order Authorizing Debtors to File a Consolidated List of
       Creditors in Lieu of Submitting a Separate Mailing Matrix for Each Debtor [Docket No.
       4, filed 12/13/18].

          Responses Received:

          (a) Preliminary Response of CLMG Corp. and LNV Corporation to Debtors’ First
              Day Motions and to Declaration of Miriam Martinez in Support of First Day
              Motions [Filed: 12/17/18] (Docket No. 23).

          (b) Declaration of Andrew Zatz in Support of the Preliminary Response of CLMG
              Corp. and LNV Corporation to Debtors’ First Day Motions and to Declaration
              of Miriam Martinez in Support of First Day Motions [Filed: 12/17/18] (Docket
              No. 24).

Status:          This matter is going forward.

                        First Day Motions Pertaining to Business Operations

    5. Motion of Debtors for Entry of Order (A) Authorizing Debtors to (i) Maintain Life
       Settlements Insurance and Pay any Prepetition Obligations Related Thereto and (ii)


DOCS_DE:222162.3 93856/001                           2
                  Case 18-12808-KG       Doc 32       Filed 12/17/18   Page 3 of 4



          Satisfy All Servicing Obligations Regarding Life Settlements in the Ordinary Course of
          Business and (B) Granting Related Relief [Docket No. 5, filed 12/13/18].

          Responses Received:

          (a) Preliminary Response of CLMG Corp. and LNV Corporation to Debtors’ First
              Day Motions and to Declaration of Miriam Martinez in Support of First Day
              Motions [Filed: 12/17/18] (Docket No. 23).

          (b) Declaration of Andrew Zatz in Support of the Preliminary Response of CLMG
              Corp. and LNV Corporation to Debtors’ First Day Motions and to Declaration
              of Miriam Martinez in Support of First Day Motions [Filed: 12/17/18] (Docket
              No. 24).

Status:          This matter is going forward.

    6. Motion of Debtors for Order Authorizing (A) Continuance of Existing Cash Management
       System, (B) Intercompany Transactions, (C) Limited Waiver of Section 345(b) Deposit
       and Investment Requirements, and (D) Granting Related Relief [Docket No. 6, filed
       12/13/18].

          Responses Received:

          (a) Preliminary Response of CLMG Corp. and LNV Corporation to Debtors’ First
              Day Motions and to Declaration of Miriam Martinez in Support of First Day
              Motions [Filed: 12/17/18] (Docket No. 23).

          (b) Declaration of Andrew Zatz in Support of the Preliminary Response of CLMG
              Corp. and LNV Corporation to Debtors’ First Day Motions and to Declaration
              of Miriam Martinez in Support of First Day Motions [Filed: 12/17/18] (Docket
              No. 24).

Status:          This matter is going forward.

                             First Day Motion Pertaining to Financing

    7. Motion of Debtors for Entry of Interim and Final Orders (A) Authorizing the Use of Cash
       Collateral, (B) Providing Adequate Protection, (C) Modifying the Automatic Stay, and
       (D) Scheduling a Final Hearing [Docket No. 7, filed 12/13/18].

          Responses Received:

          (a) Preliminary Response of CLMG Corp. and LNV Corporation to Debtors’ First
              Day Motions and to Declaration of Miriam Martinez in Support of First Day
              Motions [Filed: 12/17/18] (Docket No. 23).




DOCS_DE:222162.3 93856/001                        3
                  Case 18-12808-KG       Doc 32       Filed 12/17/18   Page 4 of 4



          (b) Declaration of Andrew Zatz in Support of the Preliminary Response of CLMG
              Corp. and LNV Corporation to Debtors’ First Day Motions and to Declaration
              of Miriam Martinez in Support of First Day Motions [Filed: 12/17/18] (Docket
              No. 24).

Status:          This matter is going forward.



 Dated: December 17, 2018                   PACHULSKI STANG ZIEHL & JONES LLP


                                             /s/ Colin R. Robinson
                                            Richard M. Pachulski (CA Bar No. 62337)
                                            Robert J. Feinstein (NY Bar No. 1767805)
                                            Jeffrey N. Pomerantz (CA Bar No.143717)
                                            Ira D. Kharasch (CA Bar No. 109084)
                                            Maxim B. Litvak (CA Bar No. 215852)
                                            Colin R. Robinson (DE Bar No. 5524)
                                            919 North Market Street, 17th Floor
                                            P.O. Box. 8705
                                            Wilmington, Delaware 19899-8705 (Courier 19801)
                                            Telephone: (302) 652-4100
                                            Facsimile: (302) 652-4400
                                            E-mail:     rpachulski@pszjlaw.com
                                                        rfeinstein@pszjlaw.com
                                                        jpomerantz@pszjlaw.com
                                                        ikharasch@pszjlaw.com
                                                        mlitvak@pszjlaw.com
                                                        crobinson@pszjlaw.com

                                            Proposed Counsel for the Debtors
                                            and Debtors-in-Possession




DOCS_DE:222162.3 93856/001                        4
